                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


TANIKA SHUNTA CRAIG,                   )
                                       )
       Plaintiff,                      )
                                       )
v.                                     )      No. 2:17-cv-02522-SHM-cgc
                                       )
TENNESSEE DEPARTMENT OF                )
CHILDREN’S SERVICES,                   )
                                       )
       Defendant.                      )


                                    ORDER


       Before the Court is the Magistrate Judge’s Report and Rec-

ommendation (the “Report”), dated October 4, 2018.                  (ECF No.

36.)      The Report recommends denying Defendant Tennessee Depart-

ment of Children’s Services’ (“Tennessee DCS”) Motion to Dismiss

or, Alternatively, Motion for More Definite Statement.               (Id. at

138.) 1    Tennessee DCS objected to the Report on October 17, 2018.

(ECF No. 37.)       Plaintiff Tanika Shunta Craig (“Craig”) has not

responded and the time to do so has passed.

       For the following reasons, the Report’s recommendation is

ADOPTED.     Tennessee DCS’s Motion is DENIED.




1
  Unless otherwise noted, all pin cites for record citations are to the “Page-
ID” page number.
I.     Background

       On July 21, 2017, Craig filed a pro se Complaint against

Tennessee DCS alleging violations of Title VII.             (ECF No. 1 at

1.)    Craig filed a pro se First Amended Complaint on September

7, 2017 that again named Tennessee DCS as the defendant.                (ECF

No. 9.)    The Summons naming Tennessee DCS as the defendant was

served on someone 2 at Tennessee DCS’s Nashville office.           (ECF No.

10.)    On October 3, 2017, Tennessee DCS moved to dismiss the

Amended Complaint for insufficient service of process because

the Amended Complaint and Summons had not been delivered to Ten-

nessee DCS’s chief executive officer or to the Tennessee Office

of the Attorney General as required by Federal Rule of Civil

Procedure 4(j)(2).      (ECF No. 13 at 38.)        Craig did not respond

by the deadline.

       On December 6, 2017, the Magistrate Judge issued an Order

to Show Cause requiring Craig to respond to Tennessee’s DCS’s

motion by December 20, 2017.        (ECF No. 14.)     Also on December 6,

2017, Craig filed a pro se Motion to Amend Complaint.              (ECF No.

15.)    On December 14, 2017, Craig responded to the Order to Show

Cause and Tennessee DCS’s motion.           (ECF No. 18; ECF No. 19.)

Both responses now listed the “State of Tennessee Attorney Gen-

eral Office and Reporter” as the defendant.           (Id.)    On June 19,


2
  The summons was signed by Rachael Holloway who was listed as an “addressee”
(rather than an “agent”) and whose job title with Tennessee DCS was unknown.



                                     2
2018,   the   Magistrate   Judge   issued   a   report   that   recommended

denying Craig’s Motion to Amend and ordered Craig to properly

effect service by July 19, 2018.         (ECF No. 22 at 78.)       On July

10, 2018, the Court adopted the Magistrate judge’s report.            (ECF

No. 23 at 84.)     On July 20, 2018, the Court dismissed the case

without prejudice for insufficient service of process.            (ECF No.

26 at 90.)

       On July 25, 2018, Craig filed a motion for reconsideration.

(ECF No. 29.)    She argued that she had sent a copy of the Amend-

ed Complaint and Summons to the Tennessee Office of the Attorney

General on July 10, 2018, and received a certified mail return

receipt that had been signed on July 17, 2018.           (Id. at 94, 97.)

In support of her argument, Craig attached a copy of the summons

and a proof of service.      (Id. at 97-98.)       The summons named the

“State of Tennessee Office of the Attorney General” as defend-

ant.    (Id. at 98.)   On July 26, 2018, the Court found that Craig

had “mailed a copy of the complaint and summons to Defendant on

July 10, 2018”, granted Craig’s Motion for Reconsideration, and

reopened the case.     (ECF No. 30 at 101-02.)

       On August 3, 2018, Tennessee DCS filed a Motion to Dismiss

under Federal Rule of Civil Procedure 12(b)(5) or, alternative-

ly, a Motion for More Definite Statement under Federal Rule of

Civil Procedure 12(e).       (ECF No. 31-2 at 115.)         Tennessee DCS

contended that Craig had failed to follow Federal Rule of Civil


                                     3
Procedure 4(a)(1) because “the Summons provided failed to name

the correct party-defendant and the Amended Complaint accompany-

ing   the    Summons   also   failed       to   name   the   correct   party-

defendant.”    (Id. at 117.)    Tennessee DCS attached copies of the

Summons and Amended Complaint to its Motion.                 (ECF No. 31-1.)

The Summons names the “State of Tennessee Office of the Attorney

General” as the defendant and the Amended Complaint names the

“State of Tennessee Attorney General Office and Reporter” as the

defendant.    (Id. at 105, 107.)

      The Magistrate Judge issued the Report on October 4, 2018.

(ECF No. 36.)     The Report recommends denying the Motion to Dis-

miss or, Alternatively, Motion for More Definite Statement. Ad-

dressing the Motion to Dismiss, the Report recommends denial

because:

      [Craig] is proceeding pro se, has attempted to direct
      service to the proper entity, and erroneously also
      listed the Office of the Attorney General as the de-
      fendant.    [Craig]’s Amended Complaint clearly sets
      forth here allegations against [Tennessee] DCS, which
      is the defendant of record.     Further . . . the Dis-
      trict Court has concluded that [Craig] has effectuated
      service in doing so. Thus, the remedy of dismissal is
      unduly harsh based upon [Craig]’s consistent attempts
      to properly serve [Tennessee] DCS. (Id. at 138.)

With respect to the Motion for a More Definite Statement, the

Report recommends denial because:

      [I]t appears clear to the Court based upon the forego-
      ing that [Craig] is not trying to sue the Office of
      the Attorney General but merely to serve it consistent
      with Rule 4(j) of the Federal Rules of Civil Procedure


                                       4
       and Rule 4.04(6) of the Tennessee Rules of Civil Pro-
       cedure. (Id.)

In its Objection, Tennessee DCS contends that, “[a]lthough the

[Report] claims the Court’s July 26, 2018 Order ruled [Craig]’s

service effective, the actual contents of [Craig’s] July 19,

2018 ‘service’ were not before the Court at the time.           (ECF No.

37 at 140-41.)        Tennessee DCS reiterates that “the summons and

amended complaint ‘served’ upon the Attorney General and Report-

er named it, and not [Tennessee] DCS as Defendant to Civil Ac-

tion    No.   2:17-cv-02522”   and   should   therefore   be   dismissed.

(Id.)    Tennessee DCS does not object to the Report’s conclusion

dismissing Tennessee DCS’s Motion for a More Definite Statement.

II.    Jurisdiction

       The Court has jurisdiction over Craig’s claim.           Under 28

U.S.C. § 1331, U.S. district courts have original jurisdiction

“of all civil actions arising under the Constitution, laws, or

treaties of the United States.”          The Amended Complaint alleges

that Tennessee DCS discriminated against Craig in violation of

Title VII.     (ECF No. 9 at 23.)        Craig’s claim arises under the

laws of the United States.

III. Standard of Review

       Congress enacted 28 U.S.C. § 636 to relieve the burden on

the federal judiciary by permitting the assignment of district-

court duties to magistrate judges.         See United States v. Curtis,



                                     5
237   F.3d    598,   602   (6th   Cir.    2001)      (citing    Gomez   v.   United

States, 490 U.S. 858, 869-70 (1989)); see also Baker v. Peter-

son, 67 F. App’x 308, 310 (6th Cir. 2003).                For dispositive mat-

ters, “[t]he district judge must determine de novo any part of

the magistrate judge’s disposition that has been properly ob-

jected    to.”       See   Fed.   R.     Civ.   P.    72(b)(3);    28   U.S.C.   §

636(b)(1).       After reviewing the evidence, the court is free to

accept, reject, or modify the magistrate judge’s proposed find-

ings or recommendations.           28 U.S.C. § 636(b)(1).           The district

court is not required to review -- under a de novo or any other

standard -- those aspects of the report and recommendation to

which no objection is made.              Thomas v. Arn, 474 U.S. 140, 150

(1985).      The district court should adopt the magistrate judge’s

findings and rulings to which no specific objection is filed.

Id. at 151.

IV.   Analysis

      Under    Federal     Rule   of   Civil    Procedure      4(a)(1)(A)-(B),    a

summons must “name the court and the parties” and “be directed

to the defendant.”         Craig did not name Tennessee DCS as the de-

fendant in the Amended Complaint and Summons she served in re-

sponse to the Court’s July 10, 2018 order.                  Instead, she named

the Tennessee Office of the Attorney General.                  Told that she had

sent the Amended Complaint and Summons to the wrong entity when

she mailed them to Tennessee DCS instead of to the Tennessee Of-


                                          6
fice of the Attorney General or Tennessee DCS’s chief executive

officer, Craig appears to have assumed that she should change

the defendant’s name to match the recipient’s.             Tennessee DCS

asks the Court to dismiss Craig’s case because of her mistake.

     Under Federal Rule of Civil procedure 4(a)(2), “[t]he court

may permit a summons to be amended.”           When an error in the sum-

mons “goes to form rather than substance . . . and the proper

defendant receives the original process, realizes it is directed

at him, and thus is put on notice of the commencement of the ac-

tion, there is no reason why a United States district court

should refuse to permit” the summons to be amended.              4B Charles

Allen Wright & Arthur R. Miller, Federal Practice & Procedure

§ 1131 (4th ed.).     Craig should be permitted to amend the Sum-

mons to reflect the proper defendant.

     Tennessee DCS also notes that “the Amended Complaint sent

to the Office of the Attorney General does not appear in the

record of this matter.”        (ECF No. 31-2 at 117.)        The Amended

Complaint Tennessee DCS received through the Office of the At-

torney General differs in some respects from the Amended Com-

plaint   that   appears   on   the   docket.     The   Amended    Complaint

Tennessee DCS received names “State of Tennessee Office of the

Attorney General” as the defendant.        (ECF No. 31-1 at 105.)       The

Amended Complaint on the docket names Tennessee DCS as the de-

fendant.   (ECF No. 9 at 21.)         The Amended Complaint Tennessee


                                     7
DCS received adds Mary Beth Duke as a defendant.       (ECF No. 31-1

at 108.)    The Amended Complaint Tennessee DCS received lists on-

ly termination of employment as the complained of discriminatory

conduct.    (Id. at 109.)   The Amended Complaint on the docket al-

so includes failure to hire, unequal terms and conditions of em-

ployment, and “discrimination.”       (ECF No. 9 at 23.)   The Amended

Complaint Tennessee DCS received names only race as a basis of

discrimination.     (ECF No. 31-1 at 110.)     The Amended Complaint

on the docket also includes color.       (ECF No. 9 at 24.)   The doc-

uments are identical in all other respects, including the factu-

al narrative.

     To the extent Tennessee DCS argues that the Amended Com-

plaint should be dismissed because the copy Tennessee DCS re-

ceived named the wrong defendant, their argument is not well-

taken.     “[S]ervice of process is not legally defective simply

because the complaint misnames the defendant in some insignifi-

cant way.”      Morrel v. Nationwide Mut. Fire Ins. Co., 188 F.3d

218, 224 (4th Cir. 1999).      The Court has previously determined

that Tennessee DCS was properly served.        (ECF No. 30 at 101.)

To the extent there are differences between the Amended Com-

plaint Tennessee DCS received and the one that appears on the

docket, the Amended Complaint on the docket governs.




                                  8
V.   Conclusion

     For the foregoing reasons, the Report’s recommendation is

ADOPTED.   Tennessee DCS’s Motion to Dismiss, or, Alternatively,

Motion for More Definite Statement is DENIED.     Craig is ORDERED

to amend the Summons to name the proper defendant not later than

November 29, 2018.

     So ordered this 8th day of November, 2018.



                                    /s/ Samuel H. Mays, Jr.____
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                9
